DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claim 10 which was incorporated into the independent claims is withdrawn in view of the newly discovered reference(s) Fan et al. (US Pub 2011/0051918) and Monegan et al. (US Pub 2014/0044243).  Rejections based on the newly cited reference(s) follow. The examination of this application is taken over by a new examiner following retirement of previous examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US Pub 2011/0051918) in view of Monegan et al. (US Pub 2014/0044243).
Regarding claim 1, Fan discloses a computer-implemented method for providing assistance to a caller, the method comprising: receiving, by a processor, a signal indicating the caller's wish to speak with a live agent associated with an enterprise to seek the assistance from the live agent (see abstract; para 0037-0040 and fig. 3); in response to a receipt of the signal, determining by the processor, whether at least one live agent from among a plurality of live agents associated with the enterprise is available for a voice interaction with the caller (para 0040-0041); and subsequent to determining that no live agent from among the plurality of live agents is currently available for the voice interaction with the caller, diverting the caller to an asynchronous messaging channel by the processor (para 0023, para 0040-0041), wherein a textual messaging-based interaction is facilitated between a messaging agent and the caller on the asynchronous messaging channel to provide the assistance to the caller (para 0043-0044, para 0048).
Fan does not disclose predicting, by the processor, an intention of the caller subsequent to the receipt of the signal; and selecting, by the processor, the messaging agent from among a plurality of human messaging agents and automated agents specialized in providing the assistance to callers using textual messages, the selection of the messaging agent performed, at least in part, based on the prediction of the intention of the caller.
Monegan discloses predicting, by the processor, an intention of the caller subsequent to the receipt of the signal (para 0026-0035); and selecting, by the processor, the messaging agent from among a plurality of human messaging agents and automated agents specialized in providing the assistance to callers using textual messages (para 0035 – “if the intent prediction is validated to a sufficient level of confidence, or personalized service 216, if the intent prediction is not validated to a sufficient level of confidence. This technique helps determine the optimal strategy to apply, for example via any of a contact center infrastructure 206 that invokes a self service module 207 or live service 208”; para 0042 – “…depending on the confidence score and the intent of the customer, the system creates a services strategy for the customer, for example by directing the customer to a self help system, sending an SMS to the customer's mobile number with the necessary information that the customer is looking for, sending an email to the customer with information that customer is looking for, passing the customer to a customer care executive, directing the customer to chat support…”), the selection of the messaging agent performed, at least in part, based on the prediction of the intention of the caller.
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Fan with the teachings of Monegan in order to help reduce customer interaction time by using intent prediction with the customer care center, offers personalized services, and improves customer satisfaction by exhibiting an overall sensitivity to the context of the call (Monegan, para 0034).
Regarding claim 2, Fan discloses identifying, by the processor, at least one device which is accessible to the caller and which supports the textual messaging-based interaction, the identification of the at least one device performed subsequent to the determination that no live agent is available for the voice interaction with the caller (para 0044 – sending text message to known mobile phone of the customer or to a email address; also see para 0045-0049).
	Regarding claim 3, Fan discloses further comprising: tracking, by the processor, at least one of a presence of the caller and an attention of the caller in one or more enterprise interaction channels, wherein the at least one device is identified based on the tracking (para 0048).
	Regarding claim 4, Monegan discloses wherein the at least one device is identified by performing a prediction in relation to device preferences of the caller (para 0022, 0029, 0031 – suggest identifying mobile phone number/mobile device) and, wherein the prediction is based, at least in part, on stored information related to one or more devices used by the caller for interacting with agents of the enterprise (para 0026-0033).
	Regarding claim 5, Fan discloses further comprising: in reply to the receipt of the signal and subsequent to the determination that no live agent is available for the voice interaction with the caller, providing by the processor, a response configured to seek permission from the caller to divert the caller to the asynchronous messaging channel, wherein the caller is diverted to the asynchronous messaging channel on a device from among the identified at least one device subsequent to a receipt of the permission from the caller (para 0023, para 0040-0041 and see fig. 3).
Regarding claim 6, Fan discloses wherein the caller is connected to an Interactive Voice Response system (IVRS) on calling a helpline number provided by the enterprise and, wherein the signal indicative of the caller's wish to speak with the live agent corresponds to a selection of an IVRS option by the caller (para 0041).
	Regarding claim 7, Fan discloses wherein the IVRS is further caused by the processor to provide the response to seek the permission of the caller to divert the caller to the asynchronous messaging channel and, wherein the device used for diverting the caller to the asynchronous messaging channel is chosen by the caller using another IVRS option (para 0041).
Regarding claim 8, Fan discloses causing, by the processor, display of a prompt message on the device from among the identified at least one device, wherein the prompt message represents the response configured to seek the permission from the caller to divert the caller to the asynchronous messaging channel (para 0044-0047 – text message URL).
Regarding claim 9, Fan discloses wherein the prompt message comprises an uniform resource locator (URL) capable of triggering the asynchronous messaging channel on the device, wherein a selection input in relation to the URL is configured to cause display of a messaging application UI for facilitating the textual messaging-based interaction between the messaging agent and the caller (para 0043-0048).
Regarding claim 11, Fan discloses: facilitating, by the processor, a transfer of context to the messaging agent, the context transferred in relation to the caller's wish to speak with the live agent of the enterprise (para 0035).
Regarding claims 12 and 19, see rejection of claim 1.
Regarding claim 13, see rejection of claim 2.
Regarding claim 14, see rejection of claim 3.
Regarding claim 15, see rejection of claim 4.
Regarding claim 16, see rejection of claim 5.
Regarding claim 17, see rejection of claim 9.
Regarding claims 18 and 20, see rejection of claim 11.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/           Primary Examiner, Art Unit 2652